Order filed, September 25, 2015.




                                           In The
                                 Court of Appeals
                                         For The
                            First District of Texas
                                        ____________

                                  NO. 01-15-00763-CR

                      DONOVAN DWIGHT SIMMS, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 230th District Court
                               Harris County, Texas
                             Trial Court Case 1056045


                                          ORDER

      The reporter’s record in this case was due August 8, 2015. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

      We order Trish Matthews, the official (or substitute) court reporter, to file the
      record in this appeal, if any, within 30 days of the date of this order.


/s/ Michael Massengale
  Acting individually